Order entered in Supreme Court, New York County, on October 30, 1973, granting defendants’ motion to set aside the verdict for excessiveness and ordering a new trial on the issue of damages only unless plaintiff stipulates to reduce the verdict to $80,000, unanimously modified, on the law and the facts, to the extent that a new trial is directed, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-appellant within 20 days of service upon her by respondents of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $100,000 and to the entry of a judgment in accordance therewith. If the plaintiff-appellant consents to the reduction, the order as so modified is otherwise affirmed, without costs or disbursements. While we agree with the trial court that .the jury award of damages was not justified by the evidence, the sum of $100,000 is more in accord with fair and just compensation to the administratrix for the pecuniary injuries resulting from the decedent’s death. Concur — Stevens, J. P., Lupiano, Capozzoli and Lane, JJ.